79977-COA: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-12364: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79977-COA


Short Caption:GOAD (RALPH) VS. STATECourt:Court of Appeals


Related Case(s):79977


Lower Court Case(s):Washoe Co. - Second Judicial District - CR190999Classification:Criminal Appeal - Life - Direct


Disqualifications:Case Status:Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:11/24/2020 at 1:30 PMOral Argument Location:Las Vegas


Submission Date:11/24/2020How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantRalph Edmond GoadJohn L. Arrascada
							(Washoe County Public Defender)
						Kathryn E. Reynolds
							(Washoe County Public Defender)
						


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Christopher J. Hicks
							(Washoe County District Attorney)
						Kevin P. Naughton
							(Washoe County District Attorney)
						Jennifer P. Noble
							(Washoe County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


08/05/2020Case Status UpdateTransferred from Supreme Court. (COA).


10/23/2020Order/ProceduralFiled Order Scheduling Oral Argument. This matter is scheduled for oral argument on November 24, 2020, at 1:30 p.m.  Argument shall be limited to 30 minutes. Oral argument will be held by videoconference. The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection. On or before November 2, 2020, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the landline and cellular phone numbers and email address of that attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test the capabilities of the connection and video equipment approximately one week prior to argument. (COA)20-38877




11/24/2020Case Status UpdateOral argument held this day. Case submitted for decision. Before the Court of Appeals. 79977-COA. (COA20-MG/BB/JT). (COA)


04/29/2021Opinion/DispositionalFiled Authored Opinion. "Vacated and Remanded."  Before Gibbons, C.J., Tao and Bulla, JJ.  Author:  Gibbons, J.  Majority:  Gibbons/Bulla.  Tao, J., concurring in part and dissenting in part.  137 Nev. Adv. Opn. No. 17.  (COA)21-12364




05/26/2021Case Status UpdateTransferred to Supreme Court. (COA).


05/26/2021Case Status UpdateCase Closed. (COA).



Combined Case View